DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on December 21, 2021 is acknowledged.
Claims 8-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on November 26, 2019. It is noted, however, that applicant has not filed a certified copy of the CN 201911169679.6 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“the second through hole is partially connected to the first through hole to function as the source-drain bridging opening” (claim 3, lines 2-4);
“electrode patterns” (claim 3, line 5);
“a capacitor” (claim 3, line 5);
“a first metal layer driving circuit” (claim 3, line 5);
“a capacitor opening” (claim 3, lines 5-6).
The drawings are objected to because “a first through hole,” “a second through hole” and “a fourth through hole” do not have assigned reference numerals and are not explicitly pointed out in the drawings.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “[t]he planarization layer 113 functions as a passivation for the lower film layers.  The planarization layer 113 is provided with a fourth through hole, which is opposite to the first through hole.  The fourth through hole penetrates the planarization layer 113 and provides a channel for subsequent film layers.  The second organic layer 112 is disposed in the fourth through hole,” as described in the specification (¶ [0055]-[0056]).  In contrast, Applicant’s Fig. 1 shows the planarization layer 113 covering the second organic layer 112.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the fifth metal layer” as described in the specification (¶ [0058]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S1-S20 (¶ [0062]-[0082]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The disclosure is objected to because of the following informalities:
“cab” should be corrected to “can” ([0042], line 3);
“an” should be corrected to “a” ([0047], line 3);
“110” should be corrected to “108” ([0050], lines 3, 4, 6 and 7 and [0051], line 2);
the period after “layer” should be deleted ([0051], line 4);
“the gate insulating layer 107” should be corrected to “the second gate insulating layer 107” ([0051], line 5);
the acronym “VI” should be defined ([0058], line 1).
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-7, the limitation “a first through hole sequentially penetrating the barrier layer, the buffer layer, the first gate insulating layer, and the second gate insulating layer” renders the claim indefinite because it is unclear how the first through hole can penetrate these layers sequentially from bottom to top due to the substrate blocking access to a bottom surface of the barrier layer.  To overcome the rejection, it is suggested that Applicant amend this limitation to recite “a first through hole sequentially penetrating the second gate insulating layer, the first gate insulating layer, the buffer layer, and the barrier layer.”  For examination purposes, the limitation in question will be interpreted and examined as: a first through hole sequentially penetrating the second gate insulating layer, the first gate insulating layer, the buffer layer, and the barrier layer.  Correction is respectfully requested.
In claim 1, line 11, the limitation “a surface of the second gate insulating layer” renders the claim indefinite because it is unclear as to whether this limitation is the same as or different from “a surface of the second gate insulating layer” previously recited in claim 1, line 10.  Clarification is respectfully requested.
In claim 1, lines 13-14, the limitation “a surface on one side of the second gate insulating layer” renders the claim indefinite because it is unclear as to a surface of which element, and whether this limitation is the same as or different from “a surface of the second gate insulating layer,” as recited in claim 1, line 11, and/or “a surface of the second gate insulating layer,” as recited in claim 1, line 10.  Clarification is respectfully requested.
In claim 1, line 15, the limitation “a surface of the first organic layer” renders the claim indefinite because it is unclear as to whether this limitation is the same as or different from “a surface of the first organic layer” previously recited in claim 1, line 13.  Clarification is respectfully requested.
Claim 3 recites the limitation "the source-drain bridging opening" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3, line 8, the limitation “a surface of the second gate insulating layer” renders the claim indefinite because it is unclear as to whether this limitation is the same as or different from “a surface on one side of the second gate insulating layer,” as recited in claim 1, lines 13-14, “a surface of the second gate insulating layer,” as recited in claim 1, line 11, and/or “a surface of the second gate insulating layer,” as recited in claim 1, line 10.  Clarification is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 110429116 A).
Regarding claim 1, Chen shows in Figs. 1, 3 and related text a display panel 100 ([0046], line 1 of attached English machine translation), wherein the display panel is divided into a display area 101 ([0048], line 1), a line switching area 102 ([0048], lines 2-3 and [0053], lines 4-5 and 10), and a bending area 103 ([0048], line 3) in a horizontal direction and comprises a substrate 110 ([0046], line 5), a barrier layer 120 ([0046], line 5), a buffer layer 130 ([0046], line 5), an active layer 2 ([0046], line 2), a first gate insulating layer 3 ([0046], line 2), a first metal layer 4 ([0046], line 2), and a second gate insulating layer 5 ([0046], line 2) sequentially formed from bottom to top, and the display panel further comprises: 
a first through hole (filled by 8 and 63) sequentially penetrating the barrier layer, the buffer layer, the first gate insulating layer, and the second gate insulating layer in the bending area to function as a source-drain connecting opening ([0047], lines 8-10 and [0053], lines 10-14); 
a second metal layer 6 (61/62/63) partially disposed on a bottom and an inner sidewall of the first through hole and extending to a surface of the second gate insulating layer ([0048], lines 5-9 and [0053], lines 3-9); 

an interlayer insulating layer 7 disposed on a surface of the first organic layer away from the second gate insulating layer ([0046], line 3); and 
a third metal layer 9 disposed on a (top) surface of the interlayer insulating layer away from the first organic layer ([0046], line 3); 
wherein a portion of the third metal layer (filled in via hole 31) located in the display area penetrates the interlayer insulating layer and is electrically connected to the second metal layer ([0048], lines 5-9 and [0069], lines 1-6).
Regarding claim 2, Chen discloses the first metal layer comprises aluminum or an aluminum alloy; and/or, the second metal layer comprises aluminum or aluminum alloy ([0052], lines 1-2).
Regarding claim 4, Chen shows a third through hole penetrating the interlayer insulating layer, the first organic layer, the second gate insulating layer, and the first gate insulating layer; and/or, 
a third through hole, penetrating the interlayer insulating layer and the first organic layer; and/or, 
a third through hole 31 penetrating the interlayer insulating layer (Figs. 1, 3; [0058], lines 10-11).
Regarding claim 5, Chen discloses the third metal layer is partially disposed in the third through hole (Fig. 3; [0069], lines 1-6).
Regarding claim 6, Chen discloses the third metal layer is partially overlapped to a grid trace 62 of the second metal layer through the third through hole to form a parallelly-connected circuit (Figs. 1, 3; [0058], lines 1-15).
Regarding claim 7, Chen discloses a display device, comprising the display panel according to claim 1 ([0083], lines 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 110429116 A) in view of Yang (US 2021/0408190 A1).
Regarding claim 3, Chen discloses substantially the entire claimed invention, as applied to claim 1 above.

Yang teaches in Fig. 3L and related text a second through hole 501 penetrating the first organic layer 500 in the display area ([0093], lines 1-9), wherein the second through hole is partially connected to the first through hole 323 ([0083], line 4) to function as the source-drain bridging opening, and another portion of the second through hole is disposed corresponding to electrode patterns 101/133 ([0061], lines 3-6 and [0070], line 3; see Fig. 3A where gate electrode 101 is explicitly pointed out) under a capacitor 233/320/333 of a first metal layer driving circuit (e.g., a compensation circuit for the threshold voltage of the drive transistor (DTFT Vth)) to form a capacitor opening (occupied by 433) ([0078], lines 2-3; [0082], lines 1-2; [0088], lines 5-16; and [0095], lines 1-16); 
wherein the second metal layer 430 (431/432/433/445) is partially disposed in the second through hole and is disposed on a (top) surface of the second gate insulating layer 120 (middle sublayer thereof) away from the first gate insulating layer 120 (bottom sublayer thereof) ([0060] and [0093]-[0097]).
Chen and Yang are analogous art because they both are directed to display panels and one of ordinary skill in the art would have had a reasonable expectation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen’s display panel to form a second through hole penetrating the first organic layer in the display area, wherein the second through hole is partially connected to the first through hole to function as the source-drain bridging opening, and another portion of the second through hole is disposed corresponding to electrode patterns under a capacitor of a first metal layer driving circuit to form a capacitor opening; wherein the second metal layer is partially disposed in the second through hole and is disposed on a surface of the second gate insulating layer away from the first gate insulating layer, as taught by Yang, in order to realize a narrow border (Yang: [0094]) and to meet the compensation demand for the threshold voltage of the drive transistor (Yang: [0095]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER M ALBRECHT/Examiner, Art Unit 2811